        Case 1:21-cv-00616-RP Document 85 Filed 08/26/21 Page 1 of 4



              UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION


 Whole Woman’s Health, et al.,

                        Plaintiffs,
                                                   Case No. 1:21-cv-00616-RP
 v.

 Austin Reeve Jackson, et al.,

                        Defendants.


                 DEFENDANTS’ NOTICE TO THE COURT
      The notice of appeal that the defendants filed last night has automatically divested
this Court of jurisdiction under the binding precedent of the Fifth Circuit. See Wil-
liams v. Brooks, 996 F.2d 728, 730 (5th Cir. 1993); Weingarten Realty Investors v.
Miller, 661 F.3d 904, 908 (5th Cir. 2011); Dkt. 84. If this Court does not cancel the
preliminary-injunction hearing set for August 30, 2021, and vacate all deadlines by
close of business today, the defendants will seek emergency relief from the court of
appeals.


 Dated: August 26, 2021                        Respectfully submitted.

 Ken Paxton                                     /s/ Jonathan F. Mitchell
 Attorney General of Texas                     Jonathan F. Mitchell
                                               Texas Bar No. 24075463
 Brent Webster                                 Mitchell Law PLLC
 First Assistant Attorney General              111 Congress Avenue, Suite 400
                                               Austin, Texas 78701
 Grant Dorfm an                                (512) 686-3940 (phone)
 Deputy First Assistant Attorney General       (512) 686-3941 (fax)
                                               jonathan@mitchell.law
 Shawn E. Cowles
 Deputy Attorney General for Civil Liti-       Counsel for Defendant
 gation                                        Mark Lee Dickson



notice to the court                                                            Page 1 of 4
     Case 1:21-cv-00616-RP Document 85 Filed 08/26/21 Page 2 of 4




Thom as A. A lbright                  /s/ Heather Gebenlin Hacker
Chief, General Litigation Division   Heather Gebelin Hacker
                                     Texas Bar No. 24103325
 /s/ Benjamin S. Walton              A ndrew B. Stephens
Benjamin S. Walton                   Texas Bar No. 24079396
Texas Bar No. 24075241               Hacker Stephens LLP
benjamin.walton@oag.texas.gov        108 Wild Basin Road South, Suite 250
Christopher D. Hilton                Austin, Texas 78746
Texas Bar No. 24087727               (512) 399-3022 (phone)
christopher.hilton@oag.texas.gov     heather@hackerstephens.com
Halie Daniels                        andrew@hackerstephens.com
Texas Bar No. 24100169
Halie.Daniels@oag.texas.gov          Counsel for Defendant Penny
Assistant Attorneys General          Clarkston
General Litigation Division
Beth Klusm ann
Texas Bar No. 24036918
beth.klusmann@oag.texas.gov
Natalie D. Thompson
Texas Bar No. 24088529
Natalie.Thompson@oag.texas.gov
Assistant Solicitors General
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120 (phone)
(512) 320-0667 (fax)

Counsel for State Defendants




notice to the court                                                Page 2 of 4
     Case 1:21-cv-00616-RP Document 85 Filed 08/26/21 Page 3 of 4



                        CERTIFICATE OF SERVICE
   I certify that on August 26, 2021, I served this document by CM/ECF upon:

Christen Mason Hebert                   Julie Murray
Johns & Hebert PLLC                     R ichard Muniz
2028 East Ben White Blvd                Planned Parenthood Federation of America
Suite 240-1000                          1110 Vermont Avenue, NW Suite 300
Austin, Texas 78741                     Washington, DC 20005
(512) 399-3150                          (202) 973-4997
chebert@johnshebert.com                 julie.murray@ppfa.org
                                        richard.muniz@ppfa.org
Counsel for all Plaintiffs
                                        Counsel for Planned Parenthood of
Marc Hearron                            Greater Texas Surgical Health Services,
Center for Reproductive Rights          Planned Parenthood South Texas
1634 Eye Street, NW, Suite 600          Surgical Center, Planned Parenthood
Washington, DC 20006                    Center for Choice, and Bhavik Kumar
(202) 524-5539
mhearron@reprorights.org                Julia K aye
                                        Brigitte A miri
Molly Duane                             Chelsea Tejada
Kirby Tyrrell                           American Civil Liberties Union Foundation
Melanie Fontes                          125 Broad Street, 18th Floor
Center for Reproductive Rights          New York, New York 10004
199 Water Street, 22nd Floor            (212) 549-2633
New York, New York 10038                jkaye@aclu.org
(917) 637-3631                          bamiri@aclu.org
mduane@reprorights.org                  ctejada@aclu.org
ktyrrell@reprorights.org
mfontes@reprorights.org                 Lorie Chaiten
                                        American Civil Liberties Union Foundation
Jamie A. Levitt                         1640 North Sedgwick Street
J. A lexander Lawrence                  Chicago, Illinois 60614
Morrison & Foerster LLP                 (212) 549-2633
250 West 55th Street                    rfp_lc@aclu.org
New York, New York 10019
(212) 468-8000                          A driana Pinon
jlevitt@mofo.com                        David Donatti
alawrence@mofo.com                      A ndre Segura
                                        ACLU Foundation of Texas, Inc.
Counsel for Whole Woman’s Health,       5225 Katy Freeway, Suite 350
Whole Woman’s Health Alliance, Marva    Houston, TX 77007
Sadler, Southwestern Women’s Surgery    (713) 942-8146 (phone)
Center, Allison Gilbert, Brookside      (713) 942-8966 (fax)



notice to the court                                                    Page 3 of 4
     Case 1:21-cv-00616-RP Document 85 Filed 08/26/21 Page 4 of 4



Women’s Medical Center PA d/b/a           apinon@aclutx.org
Brookside Women’s Health Center and       ddonatti@aclutx.org
Austin Women’s Health Center, Alamo       asegura@aclutx.org
City Surgery Center PLLC d/b/a Alamo
Women’s Reproductive Services, Houston    Counsel for Houston Women’s Clinic
Women’s Reproductive Services, Daniel
Kanter, and Erika Forbes,                 Benjamin S. Walton
                                          Christopher D. Hilton
Stephanie Toti                            Halie Daniels
Lawyering Project                         Assistant Attorneys General
41 Schermerhorn Street #1056              General Litigation Division
Brooklyn, New York 11201                  Beth Klusm ann
(646) 490-1083                            Assistant Solicitor General
stoti@lawyeringproject.org                Natalie Thompson
                                          Assistant Solicitor General
Rupali Sharm a                            Office of the Attorney General
Lawyering Project                         P.O. Box 12548, Capitol Station
197 Pine Street, Apt. 23                  Austin, Texas 78711-2548
Portland, Maine 04102                     (512) 463-2120 (phone)
(908) 930-6445                            (512) 320-0667 (fax)
rsharma@lawyeringproject.org              benjamin.walton@oag.texas.gov
                                          christopher.hilton@oag.texas.gov
Counsel for The Afiya Center, Frontera    halie.daniels@oag.texas.gov
Fund, Fund Texas Choice, Jane’s Due       beth.klusmann@oag.texas.gov
Process, Lilith Fund for Reproductive     natalie.thompson@oag.texas.gov
Equity, North Texas Equal Access Fund
                                          Counsel for State Defendants
A ndrew B. Stephens
Heather Gebelin Hacker
Hacker Stephens LLP
108 Wild Basin Road South, Suite 250
Austin, Texas 78746
(512) 399-3022 (phone)
andrew@hackerstephens.com
heather@hackerstephens.com

Counsel for Defendant Penny Clarkston
                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Defendant
                                         Mark Lee Dickson




notice to the court                                                      Page 4 of 4
